DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
After several interviews and review of proposed amendments, further search and consideration, allowable subject matter as below set forth has been identified.  The applicant has established support in the original filing for the amendments to the claims.  No new matter is presented.
Information Disclosure Statement
The information disclosure statement (IDS) submitted on 3/15/2021 had been considered by the examiner.
EXAMINER’S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
Authorization for this examiner’s amendment was given in an interview with Arles Taylor on March 15, 2021 (see also e-mail communications appendix submitted with this notice of allowance).
The application has been amended as follows: 
The claims are amended as follows:
1.	(Currently Amended)	A torrefied biomass briquette, comprising:
(a)	about 10% to about 95% of a highly-torrefied material (HTM) and about 5% to about 90% of a lightly torrefied material (LTM), wherein the LTM is torrefied at a temperature ranging from about 160ºC to about 220ºC and the HTM is torrefied at temperatures above about 240ºC; and
(b)	a torrefied acid hydrolyzed biomass having a FTIR profile comprising one or more reduced oxygen functionalities as compared to biomass not subjected to acid hydrolysis

2.	(Currently Amended)	The briquette of claim 1, wherein, prior to forming the briquette, 
3.	(Currently Amended)	The briquette of claim 1, wherein, subsequent to forming the briquette, 

Note new formatting of claim 9 as well as amended language:

9.	(Currently Amended)	A method of producing a torrefied biomass briquette, comprising:
	mixing 
about 10% to about 95% of a highly-torrefied material (HTM) and about 5% to about 90% of a lightly torrefied material (LTM), wherein the LTM is torrefied at a temperature ranging from about 160ºC to about 220ºC and the HTM is torrefied at temperatures above about 240ºC; and,
 a torrefied acid hydrolyzed biomass having a FTIR profile comprising one or more reduced oxygen functionalities as compared to biomass not subjected to acid hydrolysis; 
preheating the mixture to a predetermined temperature;
compressing and simultaneously heating the mixture, to thereby produce a torrefied biomass briquette.
14.	(Currently Amended)	The method of claim 9, wherein compressing and simultaneously heating the mixture comprises compressing and simultaneously heating the mixture in a die to a temperature of about 200ºC to about 250ºC.

CANCEL CLAIMS 7 AND 16-24

Allowable Subject Matter
Claims 1-6 and 8-15 as above amended are allowed.
The following is an examiner’s statement of reasons for allowance: 
The claimed fuel and process of making same requires two components, one which is hydrolyzed having a specific FTIR profile as claimed and the other a combination of high and low temperature torrefied material.  
Prior art considered by the examiner includes:
(WO 2017/025511) while teaching a mixed biomass material in a pellet where one material is acid hydrolyzed to remove the hemicellulose and exhibit a high calorific value but is low in strength compared to pellets from untreated biomass where biomass is hydrolyzed in a thermal hydrolysis process at 150-230°C which may be followed by torrefaction and then mixed with biomass material that has not been processed to produce a pellet with a lesser content of hemicellulose producing optimal combination properties in the pellet of mechanical strength, density, calorific value, hygroscopicity and impurity content.  The reference does not teach adding a HTM and LTM of the instant claims as either feedstock and there is no motivation to add same. As the reference teaches mixing treated biomass with untreated biomass is what improves the properties of the pellets and density is improved.  
(US 2012/0110896) teaches biomass hemicellulose and water soluble components begin reacting at temperatures above 180°C and cellulose at temperatures above 200°C and lignin at temperatures above 250°C and all three between 230-260°C {0031] wet torrefaction at 250°C to 275°C to form an energy dense friable solid product and teaches dry torrefaction at 200°C-300°C. While the reference teaches two fractions 
While the prior art teaching various hydrolyzed torrefied biomass feed stock blended with a second feed stock and prior art teaching torrefied biomass with overlapping temperature ranges, the combination of the high temperature and low temperature material treated within the claimed temperature ranges along with a hydrolyzed material as in the instant claims is not taught or suggested by the prior art. The examiner has considered the prior art teaching both wet and dry torrefaction processes.  There being no motivation to combine the claimed components to form the claimed product without the use of impermissible hindsight, the prior art is found not to teach or fairly suggest the claimed invention.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. See PTO 892 accompanying this office action for art considered by the examiner teaching various torrefied biomass fuel products. For example: (WO 2010/071440) while teaching a process at 180°C– 235°C to avoid de-fibration while releasing lignin but teaches away from temperatures such as 200°C-300 °C.  (WO 2012/0374388) while teaching a low temperature drying section and a high temperature  
Any inquiry concerning this communication or earlier communications from the examiner should be directed to PAMELA HL WEISS whose telephone number is (571)270-7057.  The examiner can normally be reached on M-Thur 830 am-700 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Curtis Mayes can be reached on (571) 272-1234.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). 






/PAMELA H WEISS/Primary Examiner, Art Unit 1796